McKee, J.
Action to recover the possession of personal property or its value. The action was tried upon an issue of justification, under a writ of attachment against the plaintiffs’ vendors.
Demand and refusal were admitted; it was also admitted that the defendant, acting as the sheriff of the city and county of San Francisco, by a writ of attachment sued out in the case of Dalton & Gray against Schmidt, Christian & Co., seized the property as the property of the attachment debtors, and afterwards sold it, at execution sale, by an execution issued on a judgment rendered in the case, and applied the proceeds of the sale to the satisfaction of the execution. But the court found that the property at the time of its seizure belonged to the plaintiffs, and that it was not subject to the levy of the attachment or execution. It is contended that the finding is not sustained by the evidence.
There was no substantial conflict of evidence. The property consisted of thirty-three tons of hay, which had been raised by Schmidt, Christian & Co., on a ranch situate on the Sacramento Fiver. In October, 1879, they sold the hay on the ranch to the plaintiffs, and agreed to deliver it to them at a landing on the river known as Hudab’s Landing. Immediately after the sale they had the hay hauled to the landing, where, soon after-wards, it was taken by the plaintiffs’ agents on board a schooner which the plaintiffs had chartered to bring the hay for them to San Francisco, where they wanted to use it. The schooner arrived at her wharf in San Francisco with the hay, but before it was unloaded the defendant seized it by virtue of the attach*374ment; and it is contended that being on board the schooner, the hay had not been delivered on the wharf to the plaintiffs, and was in law in the possession of the vendors, and subject to the attachment against them.
But the sale made on the ranch was complete and not executory ; and it was accompanied by an immediate delivery, when the hay was hauled to the landing in pursuance of the contract of sale, and followed by a change of possession when the plaintiffs by themselves or their agents received the hay on board the schooner to be carried to San Francisco. That possession thus acquired continued uninterruptedly in the plaintiffs until the seizure of the hay by the defendant. Being in them at the time of the seizure, the hay was not in the possession of the vendors, and the seizure was wrongful, unless the sale itself was fraudulent and void as against the creditors of the vendors.
In the transaction between the vendors and vendees, it is not claimed there was any fraud in fact; and as the sale was bona fide, accompanied by an immediate delivery and followed by a change of possession, it was not fraudulent in law. Being free from fraud in law and fact, the conclusion that the hay was the property of the plaintiffs at the time of the seizure by the defendant, and not subject to the attachment against their vendors, was legitimately drawn.
It was not erroneous to allow interest, by way of damages, on the value of the hay from the day it was wrongfully taken from the plaintiffs. (Kelly v. McKibben, 54 Cal. 192; Freeborn v. Norcross, 49 Cal. 313; Page v. Fowler, 39 Cal. 412; § 3287, Civ. Code.)
Judgment and order affirmed.
Boss, J., and McKihstry, J., concurred.